Citation Nr: 1741033	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not in need of regular aid and attendance on account of service-connected disability and he is not entitled to SMC (housebound rate) because he does not have at least one total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONOF LAW

The criteria for special monthly compensation have not been met.  38 U.S.C.A.   	 §§ 1114 (l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  The Board's own review does not reveal any prejudicial defects in VA's efforts to notify and assist in this appeal.

The Veteran is seeking special monthly compensation benefits based on the need for regular aid and attendance.  He is service connected for bilateral hearing loss with an assigned 50 percent disability rating and tinnitus with an assigned 10 percent disability rating, both effective October 29, 2008.  A TDIU is granted effective January 21, 2014.

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 	 38 C.F.R. § 3.352 (a). 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (a).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record does not show and the Veteran does not allege that he is blind or nearly blind or that his is a patient in a nursing home because of mental or physical incapacity.  Likewise, he is not bedridden as the evidence shows that he is able to leave the house with family.  Turning to the question of whether there is a factual need for aid and attendance, the Veteran submitted a VA Form 9 in which he indicated that although his daughter assists him, he lives alone.  He stated that he cannot hear without his hearing aids; cannot stand to cook, has his daughter manages his medications and does not drive anywhere alone.  He has not alleged the type of situation contemplated by the criteria for special monthly compensation due to his service-connected disabilities.

The Veteran underwent an examination for housebound status or permanent need for regular aid and attendance in December 2016.  The examination report shows that the Veteran is able to feed himself; however, he is unable to prepare his own meals; he requires assistance in bathing and tending to other hygiene needs; requires medication management and does not have the ability to manage his financial affairs.  The examiner listed diabetes mellitus and dementia as the Veteran's diagnoses, and noted that degenerative joint disease restricts the Veteran's activities.   However, the Veteran is not service-connected for diabetes mellitus, dementia or degenerative joint disease.  

The Board notes that another examination for housebound status or permanent need for regular aid and attendance report with date received stamps of April 2017 and May 2017 is associated with the record.  The examination shows that the Veteran is able to feed himself; prepare his own meals; needs assistance in bathing; does not require medication management and has the ability to manage his financial affairs.  The examiner listed the diagnoses of presbycusis (hearing loss), diabetes mellitus and degenerative joint disease, and noted that presbycusis and degenerative joint disease restricts the Veteran's activities. 

Upon consideration of the evidence, the Board finds that the Veteran's service-connected hearing loss or tinnitus have not resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Although the evidence shows that the Veteran requires some assistance, he is not helpless due to his service-connected disabilities.  Hearing loss and tinnitus is shown to restrict activities, and this is confirmed by examination.  SMC based on the need for aid and attendance, however, requires a finding that the service-connected disabilities causes very specific types of limitations; the evidence of record indicates that to the extent that the Veteran has these specific limitations they are due to non-service connected disabilities.  As such, the evidence of record weighs against a finding that the service-connected hearing loss and tinnitus  result in one of the enumerated factors needed for an award of SMC based on a need for regular aid and attendance.  

The Board has also considered entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s); however, the criteria has not been met. 

SMC provided by 38 U.S.C.A. § 1114 (s) is payable where the Veteran has a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  See 38 C.F.R. 	 § 3.350 (h)(3)(i)(1)&(2) (2016).

An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy § 1114 (s) requirement of a service-connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); however, a TDIU rating that is based on multiple underlying disabilities cannot satisfy the § 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Id.

As indicated above, the Veteran's hearing loss is rated 50 percent disabling, tinnitus is 10 percent disabling and he is awarded TDIU.  A November 2016 rating decision reflects that TDIU was awarded based on service-connected bilateral hearing loss and tinnitus; therefore, the TDIU was not granted based on a single disability.  Further, the Veteran does not have any other service-connected disability or disabilities independently rated at 60 percent.  38 C.F.R. § 4.25.  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350, as a matter of law.  Further, the evidence does not indicate that the Veteran is substantially confined to his dwelling and the immediate premises due to the service-connected disability.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to SMC is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


